Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 01/12/2021 in response to the Office Action of 07/13/2020 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1-10, drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide.

3.	Claims 1-30 are pending in the application. Claims 11-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2020.

4.	Claims 1-10 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e), 121 and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Drawings
6.	The drawing set forth as Figure 13A is objected to because the figure depicts amino acid sequence, which is not identified by sequence identification number, either in the figure or in the brief description of figure at page 5.  Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
  	A replacement drawing sheet, including the correction, is required, if the drawings are objected to.  See 37 CFR 1.121(d).  However, this ground of objection would be 

Specification
7.	The disclosure is objected to for the following reason:  The specification contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  Sequences appearing in the specification and/or drawings must be identified by sequence identifier in accordance with 37 C.F.R. 1.821(d).  According to 37 CFR § 1.821(a), an unbranched sequence of four or more specifically identified amino acids or an unbranched sequence of ten or more nucleotides must be identified by sequence identification numbers.  See MPEP § 2422.01.
In this instance, the sequences depicted in Figure 13A are not identified by sequence identification numbers, either in the figure or in the brief description of figure at page 5.  
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers. Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
As noted in the attached Notice to Comply, appropriate action correcting this deficiency is required.  If necessary to correct the deficiency, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancel et al. (WO 2013151671, published on October 10, 2013).
	Claim 1 is drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide.
	Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein; see entire document, e.g. [000557-000559], abstract. Bancel et al. teach that the polypeptide may comprise a first domain and a second domain, the first domain may comprise a supercharged polypeptide, and the second domain may comprise a protein-binding partner; see [000558].

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


13.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe (US 20120004181, published on January 5, 2012, IDS) and in view of Bancel et al. (WO 2013151671, published on October 10, 2013).
	Claims 1-10 are herein drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide, wherein the drug delivery polypeptide is HerPBK10.
Medina-Kauwe teaches a method comprises delivering a nanoparticle comprising a plurality of HerPBK10-siRNA molecules to an individual having cancer; see entire document, e.g. claims 1-3 and 13. 
For claims 2-4, Medina-Kauwe teaches HerPBK10 binds to HER3; see [0072].
For claims 5-6, Medina-Kauwe teaches "Her" refers to a segment obtained from the receptor binding domain of heregulin-alpha, which binds to HER2/HER3 or HER2/HER4 subunit heterodimers; see [0063].
For claim 7, Medina-Kauwe teaches that the `K10` segment is comprised of 10 lysine residues; see [0073], claim 4.
For claim 8, Medina-Kauwe teaches that a delivery molecule bound to the polypeptide sequence via electrostatic interactions; see claim 14.
For claim 9, Medina-Kauwe teaches that "PB" refers to a penton base segment that normally mediates cell binding, entry, and cytosolic penetration of adenovirus serotype 5 during the early stages of infection.  This penton base protein normally has an RGD motif (Arg-Gly-Asp). See [0063] and [0072-0073].
Medina-Kauwe does not teach delivery mRNA.
However, this deficiency is remedied by Bancel et al.
	Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein; see entire document, e.g. [000557-000559], abstract.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

15.	Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,793,853 in view of Bancel et al. (WO 2013151671, published on October 10, 2013). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-10 are herein drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide, wherein the drug delivery polypeptide is HerPBK10, wherein the payload binding domain comprises a decalysine motif, wherein the mRNA binds to the payload binding domain through electrostatic interactions.
Claims 1-18 of U.S. Patent No. US 10,793,853 are drawn to a treatment delivery platform, comprising: a polypeptide sequence adapted to target and penetrate a cancer cell, wherein the polypeptide sequence comprises, from N-terminus to C-terminus, a Her segment, a penton base segment, and a decalysine motif, and a delivery molecule bound to the decalysine motif via electrostatic interactions, wherein the delivery molecule comprises a triphosphate-capped siRNA.
U.S. Patent No. US 10,793,853 teaches the treatment delivery platform is a nanoparticle comprising a plurality of HerPBK10-siRNA molecules; see col. 2-lines 38-39.
U.S. Patent No. US 10,793,853 does not teach delivery mRNA.
However, this deficiency is remedied by Bancel et al.
	Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein; see entire document, e.g. [000557-000559], abstract.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

16.	Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 35-43, 46-49, 62-70 and 72-80 of copending Application No. 16/304501 in view of Bancel et al. (WO 2013151671, published on October 10, 2013). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-10 are herein drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide, wherein the drug delivery polypeptide is HerPBK10, wherein the payload binding domain comprises a decalysine motif, wherein the mRNA binds to the payload binding domain through electrostatic interactions.
Claims 1, 35-43, 46-49, 62-70 and 72-80 of copending Application No. 16/304501 are drawn to a composition comprising nanoparticles comprising a carrier polypeptide and a double-stranded oligonucleotide, wherein the carrier polypeptide comprises a cell-targeting segment, a cell-penetrating segment, and an oligonucleotide-binding segment, wherein the carrier polypeptide is HerPBK10, wherein the double stranded oligonucleotide is RNA.
The copending Application No. 16/304501 does not teach the RNA is mRNA.
However, this deficiency is remedied by Bancel et al.
	Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein; see entire document, e.g. [000557-000559], abstract.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have a composition comprising HerPBK10-mRNA. One would have been motivated to do so because claims of copending Application No. 16/304501 are drawn to HerPBK10-RNA; Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the RNA of copending Application No. 16/304501 with mRNA of Bancel et al., because simple substitution of one type of RNA of copending Application No. 16/304501 for another type of RNA of Bancel et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In this case, simple substitution of one type of RNA of copending Application No. 16/304501 for another type of RNA of Bancel et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

17.	Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 25-34 of copending Application No. 16/898264 in view of Bancel et al. (WO 2013151671, published on October 10, 2013). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-10 are herein drawn to a drug delivery molecule, comprising: a polypeptide comprising a penton base segment and a payload binding domain; and a mRNA molecule complexed with the polypeptide, wherein the drug delivery polypeptide is HerPBK10, wherein the payload binding domain comprises a decalysine motif, wherein the mRNA binds to the payload binding domain through electrostatic interactions.
Claims 1-11 and 25-34 of copending Application No. 16/898264 are drawn to a method comprising HerPBK10-RNA.
The copending Application No. 16/898264 does not teach the RNA is mRNA.
However, this deficiency is remedied by Bancel et al.
	Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein; see entire document, e.g. [000557-000559], abstract.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have a composition comprising HerPBK10-mRNA. One would have been motivated to do so because claims of copending Application No. 16/898264 are drawn to a method comprising HerPBK10-RNA; Bancel et al. teach delivering mRNA via peptide, polypeptide, or protein. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the RNA of copending Application No. 16/898264 with mRNA of Bancel et al., because simple substitution of one type of RNA of copending Application No. 16/898264 for another type of RNA of Bancel et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In this case, simple substitution of one type of RNA of copending Application No. 16/898264 for another type of RNA of Bancel et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
18.	No claim is allowed.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YAN XIAO/
Primary Examiner, Art Unit 1642